DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-2, 4-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinders U.S. 2019/0269367 (earliest filing date 05/21/2012; herein referred to as “Reinders”).
7.	Regarding Claim 8, Reinders teaches a method for delivering energy to a patient’s body using a probe (Fig. 2), the method comprising:
displaying a virtual control object within a user interface of the touch-sensitive display screen (Fig. 5E, Fig. 8, ref num 802 and 804) the virtual control object being associated with an operating parameter of a treatment procedure performed with the probe (Fig. 8, ref num 808), 
detecting a user touch action directed to the virtual control object (para 0123, “multiple user gestures (e.g., a double-finger gesture on a touch screen…) might be required to identify a particular user-selected graphical element”), 
performing a control action associated with the treatment procedure that comprises adjusting the operating parameter associated with the virtual control object when the user touch action directed to the virtual control object is detected (Fig. 8, ref num 810); and
converting the virtual control object into a non-control label (Fig. 8, ref num 820), wherein the controller is configured to prohibit adjustment of the operating parameter using the non-control label in response to a user touch action that is directed to the non-control label (para 0198, “preventing energy from being delivered would be for the data processing device system to reject all or a portion of an instruction received, for example, from a user via the input-output device system”).  

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claim(s) 1, 4-7, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison U.S. 2020/0085531 (earliest filing date 12/22/2016; herein referred to as “Harrison”) and in view of Reinders U.S. 2019/0269367 (earliest filing date 05/21/2012; herein referred to as “Reinders”).
10.	Regarding Claim 1, Harrison teaches a system for delivering energy to a patient’s body (Fig. 1, ref num 10), the system comprising:
	a. a probe (Fig. 1, ref num 200) comprising an elongate member (Fig. 1, ref num 200, contains a radiofrequency probe that has an elongate member) having
		(a.i) a distal region with an electrically non-conductive outer circumferential portion and a proximal region (Fig. 1, ref num 230, handle is made of non-conductive material), and (a.ii) an electrically conductive energy delivery device extending distally from said electrically non-conductive outer circumferential portion for delivering at least one of electrical or radiofrequency energy to the patient’s body and having an electrically conductive outer circumferential surface (Fig. 1, ref num 200 has probes that deliver radiofrequency to the target site, para 0045).
	b. a touch-sensitive display screen (Fig. 1, ref num 110);
	Harrison also teaches a generator that is coupled to the probes that controls the treatment delivery (Fig. 1, ref num 100).
However, Harrison fails to teach (c) a controller communicatively coupled to each of the plurality of probes and the touch-sensitive display screen, the controller comprising memory and a processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform operations comprising: (c.i) displaying a virtual control object within a user interface of the touch-sensitive display screen, the virtual control object being associated with an operating parameter of a treatment procedure performed with the probe, (c.ii) detecting a user touch action directed to the virtual control object, (c.iii) performing a control action associated with the treatment procedure that comprises adjusting the operating parameter associated with the virtual control object when the user touch action directed to the virtual control object is detected; and (c.iv) converting the virtual control object into a non-control label, wherein the controller is configured to prohibit adjustment of the operating parameter using the non-control label in response to a user touch action that is directed to the non-control label.
Reinders teaches a system for delivering energy to a patient of analogous art (Fig. 3B) that contains (c) a controller (Fig. 3B, ref num 324) communicatively coupled a probe/instrument (Fig. 3B, ref num 300) and a touch-sensitive display screen (Fig. 3B, ref num 332, para 0095), the controller comprising memory and a processor (para 0094 “controller 324 that includes a data processing device system 310…and a memory device system 330”), wherein the memory stores instructions that, when executed by the processor, cause the processor to perform operations (para 0094, “a memory device system 330 (e.g., from FIG. 1) that stores data and instructions that are executable by the data processing device system 310”) comprising: (c.i) displaying a virtual control object within a user interface of the touch-sensitive display screen (Fig. 5E, Fig. 8, ref num 802 and 804) the virtual control object being associated with an operating parameter of a treatment procedure performed with the probe (Fig. 8, ref num 808), (c.ii) detecting a user touch action directed to the virtual control object (para 0123, “multiple user gestures (e.g., a double-finger gesture on a touch screen…) might be required to identify a particular user-selected graphical element”), (c.iii) performing a control action associated with the treatment procedure that comprises adjusting the operating parameter associated with the virtual control object when the user touch action directed to the virtual control object is detected (Fig. 8, ref num 810); and (c.iv) converting the virtual control object into a non-control label (Fig. 8, ref num 820), wherein the controller is configured to prohibit adjustment of the operating parameter using the non-control label in response to a user touch action that is directed to the non-control label (para 0198, “preventing energy from being delivered would be for the data processing device system to reject all or a portion of an instruction received, for example, from a user via the input-output device system”).  The conversion of virtual control graphics to non-control labels allows for independence of the probes and leads to a uniform operation of the parameters (para 0222).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison to include a controller with a conversion of virtual to non-control object in order to individualize each probe for operation and improve the energy delivery system.

11.	Regarding Claims 4 and 5, Harrison as modified teaches converting the virtual control object into the non-control label comprises changing a visual characteristic of the virtual control object, such as changing at least one of color, size, brightness, font, location, or contrast (Reinders, para 0199, “to change a visual characteristic of the selected graphical elements…may include changes a color, opacity, hue, intensity, shading…”).  The conversion of virtual control graphics to non-control labels allows for independence of the probes and leads to a uniform operation of the parameters (Reinders, para 0222).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison to include a controller with a conversion of virtual to non-control object in order to individualize each probe for operation and improve the energy delivery system.

12.	Regarding Claim 6, Harrison as modified teaches converting the virtual control object into the non-control label comprises changing a visual characteristic of the virtual control object, such as changing the location (Reinders, para 0199, “to change a visual characteristic of the selected graphical elements…may include changes a color, opacity, hue, intensity, shading, pattern, shape, or the addition or removal of any displayed information”).  The conversion of virtual control graphics to non-control labels allows for independence of the probes and leads to a uniform operation of the parameters (Reinders, para 0222).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison to include a controller with a conversion of virtual to non-control object in order to individualize each probe for operation and improve the energy delivery system.

13.	Regarding Claim 7, Harrison as modified teaches displaying a second non-control label in the user interface that is separate from the virtual control object and non-control label, and wherein the second non-control label has a visual characteristic that is distinct from the virtual control object (Reinders, para 0171 and Fig. 7B, ref num 710B).  The conversion of virtual control graphics to non-control labels allows for independence of the probes and leads to a uniform operation of the parameters (Reinders, para 0222).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison to include a controller with a conversion of virtual to non-control object in order to individualize each probe for operation and improve the energy delivery system.

14.	Regarding Claim 12, Harrison teaches a system for delivering energy to a patient’s body (Fig. 1, ref num 10), the system comprising:
	a. a probe (Fig. 1, ref num 200) comprising an elongate member (Fig. 1, ref num 200, contains a radiofrequency probe that has an elongate member) having
		(a.i) a distal region with an electrically non-conductive outer circumferential portion and a proximal region (Fig. 1, ref num 230, handle is made of non-conductive material), and (a.ii) an electrically conductive energy delivery device extending distally from said electrically non-conductive outer circumferential portion for delivering at least one of electrical or radiofrequency energy to the patient’s body and having an electrically conductive outer circumferential surface (Fig. 1, ref num 200 has probes that deliver radiofrequency to the target site, para 0045).
	b. a touch-sensitive display screen (Fig. 1, ref num 110);
	c.1 displaying, within a user interface of the touch-sensitive displays, a plurality of channel control regions each corresponding to one of the plurality of probes (Fig. 1, ref num 111, 112, 113, and 114 correspond to probes 201, 202, 203, and 204), wherein each of the plurality of channel control regions indicates real-time values for a first set of operating parameters of the treatment procedure that is being performed corresponding ones of the plurality of probes (para 0048, “displays information in GUI regions 111, 112, 113, and 114 corresponding to the respective treatment devices”; para 0054 “provide the temperature and/or time”).
	Harrison also teaches a generator that is coupled to the probes that controls the treatment delivery (Fig. 1, ref num 100).
However, Harrison fails to teach (c) a controller communicatively coupled to each of the plurality of probes and the touch-sensitive display screen, the controller comprising memory and a processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform operations, (c.ii) identifying at least one additional operating parameter that is contextually important to the treatment procedure based on a status of the treatment procedure, (c.iii) responsive to identifying the at least one additional operating parameter that is contextually important, modifying the user interface to replace the displayed real-time values of at least one of the first set of operating parameters with real-time values of the at least one additional operating parameter.
Reinders teaches a system for delivering energy to a patient of analogous art (Fig. 3B) that contains (c) a controller (Fig. 3B, ref num 324) communicatively coupled a probe/instrument (Fig. 3B, ref num 300) and a touch-sensitive display screen (Fig. 3B, ref num 332, para 0095), the controller comprising memory and a processor (para 0094 “controller 324 that includes a data processing device system 310…and a memory device system 330”), wherein the memory stores instructions that, when executed by the processor, cause the processor to perform operations (para 0094, “a memory device system 330 (e.g., from FIG. 1) that stores data and instructions that are executable by the data processing device system 310”), (c.ii) identifying at least one additional operating parameter that is contextually important to the treatment procedure based on a status of the treatment procedure (Fig. 7B, ref nums 710B and 710C), (c.iii) responsive to identifying the at least one additional operating parameter that is contextually important, modifying the user interface to replace the displayed real-time values of at least one of the first set of operating parameters with real-time values of the at least one additional operating parameter (Fig. 7B, ref num 710C and 712; Fig. 8, ref num 808 and 814 and 816 and 820; para 0166, “transducer-to-transducer distances are calculated in real time for each possible transducer via transducer data received according to the instructions”).  The change of data displayed allows for independence of the probes and leads to a uniform operation of the parameters (para 0222).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison to include a controller to change the data displayed by the screen in order to individualize each probe for operation and improve the energy delivery system.

14.	Regarding Claim 13, Harrison as modified teaches at least one additional operating parameter that is contextually important is visually emphasized with at least one of color, size, contrast, brightness, as compared with surrounding portions of the user interface (Reinders, Fig. 5E, para 0199, “to change a visual characteristic of the selected graphical elements…may include changes a color, opacity, hue, intensity, shading…”).  The change of data displayed allows for independence of the probes and leads to a uniform operation of the parameters (para 0222).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison to include a controller to change the data displayed by the screen in order to individualize each probe for operation and improve the energy delivery system.

15.	Regarding Claims 15 and 16, Harrison as modified teaches the at least one additional operating parameter that is contextually important has a visual characteristic that is distinct from the remaining ones of the first set of operating parameters, one of size color brightness, font, location, or contrast (Reinders, Fig. 5E, para 0199, “to change a visual characteristic of the selected graphical elements…may include changes a color, opacity, hue, intensity, shading…”).  The change of data displayed allows for independence of the probes and leads to a uniform operation of the parameters (para 0222).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison to include a controller to change the data displayed by the screen in order to individualize each probe for operation and improve the energy delivery system.

16.	Regarding Claim 17, Harrison as modified teaches removing or replacing the at least one additional operating parameter when it is determined that the at least one additional operating parameter no long qualifies as contextually important based on a current phase of the treatment procedure (Reinders, para 0199, “to change a visual characteristic of the selected graphical elements…may include changes a color, opacity, hue, intensity, shading, pattern, shape, or the addition or removal of any displayed information indicating that selection has occurred”).  The change of data displayed allows for independence of the probes and leads to a uniform operation of the parameters (para 0222).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison to include a controller to change the data displayed by the screen in order to individualize each probe for operation and improve the energy delivery system.

17.	Regarding Claims 18-20, Harrison as modified teaches the operating parameter comprises at least one of impedance, time remaining, or a temperature at a distal region of the at least one of the plurality of probes (Reinders, para 0005, “tissue characteristics such as impedance and temperature”; para 0134, “transducer data can take various forms…impedance…temperature”; para 0145 “tissue impedance information may be employed…in the graphical representation”), and wherein the operating parameter qualifies as contextually important when the status of the treatment procedure comprises actively delivering at least one of electrical or radiofrequency energy to the patient’s body (Reinders, Fig. 8, ref num 810, 818, para 0063), or the operating parameter fails to qualify as contextually important when the status of the treatment procedure comprises actively delivering at least one of the electrical or radiofrequency energy to the patient’s body (Fig. 8, ref num 806 and 822, para 0198, “preventing energy from being delivered would be for the data processing device system to reject all or a portion of an instruction received”).  The monitoring of such characteristics allow for the system to decide whether or not to activate the fully instruction set of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison to include sensing characteristics to determine whether the system be activated for treatment.

18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison and Reinders, and further in view of Cosman U.S. 2015/0320478 (herein referred to as “Cosman”).
19.	Regarding Claim 2, Harrison as modified teaches that the virtual control objected is converted into the non-control object in order to illustrate the status (Reinders, para 0305).  However, Harrison as modified fails to teach the conversion is responsive to a determination that adjusting the operating parameter associated with the virtual control object would be unsafe for the patient.
	Cosman teaches a system that contains a graphical interface (Fig. 1A, ref num 101), in which contains a stopping mechanism (para 0117, “stopping criteria for the ablation process can be that a one or more of the quantifies in the following list exceeds a threshold value: total ablation program running time…”).  This is represented through a control object (ref num 106D).  This determination of the operating parameter in regards to the patient’s safety allows for the clinician to decide where automatic monitoring or manual monitoring would be suitable for the procedure (para 0117).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrison further to include this feature in its system to ultimately perform the procedure safely. 

20.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reinders and further in view of Cosman.
21.	Regarding Claim 9, Reinders teaches that the virtual control objected is converted into the non-control object in order to illustrate the status (para 0305).  However, Reinders as modified fails to teach the conversion is responsive to a determination that adjusting the operating parameter associated with the virtual control object would be unsafe for the patient.
Cosman teaches a system that contains a graphical interface (Fig. 1A, ref num 101), in which contains a stopping mechanism (para 0117, “stopping criteria for the ablation process can be that a one or more of the quantifies in the following list exceeds a threshold value: total ablation program running time…”).  This is represented through a control object (ref num 106D).  This determination of the operating parameter in regards to the patient’s safety allows for the clinician to decide where automatic monitoring or manual monitoring would be suitable for the procedure (para 0117).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reinders further to include this feature in its system to ultimately perform the procedure safely. 

22.	Regarding Claim 10, Reinders teaches converting the virtual control object into the non-control label comprises changing a visual characteristic of the virtual control object (para 0199, “to change a visual characteristic of the selected graphical elements…may include changes a color, opacity, hue, intensity, shading…”).  

23.	Regarding Claim 11, Reinders teaches displaying a second non-control label in the user interface that is separate from the virtual control object and non-control label, and wherein the second non-control label has a visual characteristic that is distinct from the virtual control object (para 0171 and Fig. 7B, ref num 710B).  

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794